     Case: 1:19-cv-01717 Document #: 49 Filed: 09/12/19 Page 1 of 1 PageID #:270

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Watts Coordinated Pretrial Proceedings
                                             Plaintiff,
v.                                                           Case No.: 1:19−cv−01717
                                                             Honorable Andrea R. Wood

                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, September 12, 2019:


        MINUTE entry before the Honorable Andrea R. Wood: Motion hearing held.
Pursuant to the discussion held in open court and for the reasons stated on the record,
Plaintiffs' motion for disclosure of grand jury transcripts [46] is entered and continued to
the next status hearing. The Clerk's Office is directed to seal Exhibit B attached to
Plaintiffs' motion [46−2]. Plaintiffs shall file a public, redacted version of Exhibit B.
Status hearing set for 9/30/2019 at 10:30 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
